United States Court of Appeals
                        For the First Circuit

No. 12-1956

                            KEITH PEARSON,

                         Plaintiff, Appellant,

                                  v.

              MASSACHUSETTS BAY TRANSPORTATION AUTHORITY,

                         Defendant, Appellee.


                             ERRATA SHEET


     The opinion of this Court, issued on July 15, 2013, should be

amended as follows.

     On page 4, line 14, replace “than” with “that.”